In an action to recover upon a life insurance policy, order denying plaintiff’s motion for summary judgment affirmed, with ten doUars costs and disbursements. It is not disputed that the insured weU knew at the time he received the amount of the loan upon his poUey that the balance of the premium for the current policy year had not been deducted. He was not, therefore, misled, (del Rio v. Prudential Ins. Co., 269 N. Y. 135.) He further well knew, and was advised by the defendant’s agent, that, unless the quarterly premium due May 28, 1932, was paid, the policy would lapse and become forfeited. The premium was not paid and plaintiff is, therefore, not entitled to summary judgment on this record. Lazansky, P. J., Young, Davis, Johnston and Adel, JJ., concur.